COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                            §

 IN THE INTEREST OF I. K. AND E. K.,             §               No. 08-22-00055-CV
 CHILDREN,
                                                 §                  Appeal from the
                       Appellant.
                                                 §                383rd District Court

                                                 §             of El Paso County, Texas

                                                 §               (TC# 2019DCM7783)

                                              §
                                            ORDER

       On April 14, 2022, we abated proceedings in this appeal to provide Appellant with the

opportunity to either (1) show proof that the trial court has issued a Rule 306a(5) order that

designates the date of actual notice of judgment, or (2) file a proper Rule 306a(5) motion with

the trial court and provide this Court with proof such motion has been filed. Appellant

subsequently provided proof that he filed a Rule 306a(5) motion. However, we do not have any

indication that the trial court has ruled on the motion. A ruling is necessary to enable us to

determine whether we have jurisdiction over this appeal.

       Therefore, we ORDER the trial court to hold a hearing by May 29, 2022 and issue a

ruling on the Rule 306a(5) order. A copy of the trial court's ruling shall be forwarded to the

District Clerk of El Paso County, Texas by June 3, 2022. The District Clerk shall prepare and

forward a supplemental clerk’s record containing the ruling on the Rule 306a(5) order to this

                                                  1
Court on or before June 8, 2022 and any transcription of the hearing shall be prepared, certified

and filed with this Court on or before June 8, 2022.

       IT IS SO ORDERED this 19th day of May, 2022.

                                                       PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.




                                                 2